Opinion by
Head, J.,
The chief error assigned in this case is the refusal of the learned court below to declare unconstitutional the Act of May 2, 1876, P. L. 95. The attack upon this statute rests on the now familiar ground that the act contains more than one subject and that its title is not sufficiently comprehensive to meet the constitutional requirement on that subject. It would be a useless parade of learning to here cite the long line of cases in which the appellate courts have correctly defined their attitude in such a case. The statute is as widely known to the profession as any legislation enacted for many years. It contains but one section of less than ten lines. Its single purpose was to permit a plaintiff, in the actions referred to, to recover in one verdict the damages he could show he had sustained down to the time the verdict was rendered. Before its enactment, owing to the ancient legal fiction that every action was tried as of the day of the impetration of the writ, this could not have been done, and two actions with their consequent expense, annoyance and delay, would have been necessary. Notwithstanding the elaborate and learned argument made by the able counsel for the appellant, we cannot adopt the conclusion he urges upon us. We are satisfied too that the opinion filed by the learned judge below, refusing a new trial on the ground indicated, sets forth with sufficient clearness and force the reasons which show that the statute cannot be successfully attacked on either of the grounds indicated. We therefore hold that the act in question is a constitutional piece of legislation and that the learned trial court was right in receiving, over the objection of the defendant, the evidence which it authorizes. The assignments of error are overruled.
Judgment affirmed.